DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 10/10/2022.

In the response to the Non-Final Office Action 07/08/2022, the applicant states that claims 1, 6, 9, 10, 15, and 19 have been amended. Claims 18 and 20 have been cancelled. 

Claims 1, 6, 9, 10, 15, and 19 have been amended. Claims 18 and 20 have been cancelled. In summary, claims 1-17 and 19 are pending in current application.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered.
Regarding to 35 U.S.C 101 rejection, the applicant argues that while the Applicant is amenable to amending claim 10 to set forth a “non-transitory computer- readable storage medium”, the Applicant respectfully submits that the definition in the present application renders this rejection moot, and this rejection should be withdrawn. The arguments have been fully considered, and are persuasive. Therefore, 35 U.S.C 101 rejection is hereby withdrawn.

Regarding to claim 1, the applicant argues that the combination of Madani and Middlebrooks fail to teach or suggest multi-channel one-dimensional time-series data with annotation. The arguments have been fully considered. The arguments according “multi-channel one-dimensional time-series” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according “data with annotation” is not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: “generate a synthetic data set including i) multi-channel data and ii) associated annotation using a first artificial intelligence network model”
Madani teaches “generate a synthetic data set including i) multi-channel data and ii) associated annotation using a first artificial intelligence network model”. In paragraph [0004], Madani teaches an image generator of a generative adversarial network generates medical images approximating actual medical images;  Madani further teaches one or more generated medical images are generated by the image generator of the GAN. In paragraph [0039], Madani teaches labeling a small subset of the new data source's data to allow for re-training or adapting of the GAN; Madani further teaches to label their medical image data. In Fig. 2A, Fig. 2B, and paragraph [0052], Madani teaches generated medical image data are generated by a generator G of the GAN mechanism. In paragraph [0053], Madani teaches the generator G generates generated images. In paragraph [0054], Madani teaches the GAN comprises a generator G 210. In paragraph [0058], Madani teaches the discriminator D 250 properly identify and label the image as being a generated or fake medical image. In paragraph [0060], Madani teaches generate and label fake images that approximate real images, with regard to abnormal real images or normal real images, respectively. In paragraph [0064], Madani teaches the GAN 200 may be utilized with any image data sets. In paragraph [0065], Madani teaches two datasets of chest X-ray images were used. In paragraph [0067], Madani teaches producing generated medical images that resemble chest X-rays from a qualitative perspective. Madani further teaches the sampled generated images capture and annotate the global structural elements such as the lungs, spine, heart, and visual signatures, i.e. annotation. In paragraph [0070], Madani teaches when the semi-supervised GAN of the illustrative embodiments is trained on 100% of Dataset 1 with labels. 

Regarding to claim 1, the applicant argues that combination of Madani and Middlebrooks fail to teach or suggest “Madani and Middlebrooks fail to teach or even suggest generating synthetic multi-channel time series data with annotation by a first AI network model”. The arguments have been fully considered.
what claimed is: generate a synthetic data set including i) multi-channel  one-dimensional time-series data and ii) associated annotation using a first artificial intelligence network model.
The arguments according “multi-channel one-dimensional time-series” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according “generate a synthetic data set including i) multi-channel data and ii) associated annotation using a first artificial intelligence network model” is not persuasive. The examiner cannot concur with the applicant for following reasons:
Madani teaches “generate a synthetic data set including i) multi-channel data and ii) associated annotation using a first artificial intelligence network model”. In paragraph [0004], Madani teaches an image generator of a generative adversarial network generates medical images approximating actual medical images;  Madani further teaches one or more generated medical images are generated by the image generator of the GAN. In paragraph [0039], Madani teaches labeling a small subset of the new data source's data to allow for re-training or adapting of the GAN; Madani further teaches to label their medical image data. In Fig. 2A, Fig. 2B, and paragraph [0052], Madani teaches generated medical image data are generated by a generator G of the GAN mechanism. In paragraph [0053], Madani teaches the generator G generates generated images. In paragraph [0054], Madani teaches the GAN comprises a generator G 210. In paragraph [0058], Madani teaches the discriminator D 250 properly identify and label the image as being a generated or fake medical image. In paragraph [0060], Madani teaches generate and label fake images that approximate real images, with regard to abnormal real images or normal real images, respectively. In paragraph [0064], Madani teaches the GAN 200 may be utilized with any image data sets. In paragraph [0065], Madani teaches two datasets of chest X-ray images were used. In paragraph [0067], Madani teaches producing generated medical images that resemble chest X-rays from a qualitative perspective. Madani further teaches the sampled generated images capture and annotate the global structural elements such as the lungs, spine, heart, and visual signatures, i.e. annotation. In paragraph [0070], Madani teaches when the semi-supervised GAN of the illustrative embodiments is trained on 100% of Dataset 1 with labels. 

Regarding to claim 1, the applicant argues that combination of Madani and Middlebrooks fail to teach or suggest, when a second AI network model classifies the synthetic data set as fake, adjusting the first AI network model using feedback from the second artificial intelligence network model while, when the second AI network model classifies the synthetic data set as real, outputting the synthetic data set” as claimed in claim 1. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model; when the second artificial intelligence network model classifies the synthetic data set as real, output the synthetic data set.
Madani discloses “when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model”. For example, in paragraph [0038], Madani teaches re-training of the GAN for the new data source may involve training the GAN on a small set of known labeled medical image data itself. In Fig. 2A-2B and paragraph [0055], Madani teaches the discriminator D 250 may classify medical images as fake; Madani further teaches the corresponding labels in the output vector 260 may be set to values indicative of the classification; Madani further more teaches returning training data to generator through training logic as illustrated in Fig. 2A. In Fig. 9 and paragraph [0099], Madani teaches a determination is made as to whether or not the GAN training has converged; if not, the operation returns to step 930 with further training based on additional fake image generation; 
    PNG
    media_image1.png
    472
    562
    media_image1.png
    Greyscale
.
Madani further discloses “output the synthetic data set”. For example, in paragraph [0057], Madani teaches generating an output indicating that the generated, or fake, image is in fact a real image. In paragraph [0058], Madani teaches identifying and labeling the image as being a generated medical image. 
Middlebrooks discloses “when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model”. For example, in paragraph [0032], Middlebrooks teaches the subset of training data with labels that were misclassified by the model is provided to a generator module. In paragraph [0033], Middlebrooks teaches  the feedback is used incrementally adjust the decisions functions of the model; Middlebrooks further teaches the feedback is used only in one or more selected decision functions, again to insure that models are trained using data from known and trusted sources. In paragraph [0039],  Middlebrooks teaches the model is re-trained so that the model becomes trained on both the basic training data and the generated data set. In Fig. 4 and paragraph [0045], Middlebrooks teaches data is correctly classified 44 by the model; data is misclassified 45; Middlebrooks further teaches the category of misclassified data 45 is fake; 
    PNG
    media_image2.png
    308
    330
    media_image2.png
    Greyscale
 ; Middlebrooks further more teaches the sample data is labelled, the sample data are divided in two parts: data that is correctly classified 44 by the model and data that is misclassified 45. In paragraph [0047], Middlebrooks teaches the selected misclassified samples 45 are the training data for the discriminator.
Middlebrooks further discloses “when the second artificial intelligence network model classifies the synthetic data set as real, output the synthetic data set”. For example, in paragraph [0005], Middlebrooks teaches projects the input to an output. In paragraph [0032],  Middlebrooks teaches the result of the model calculations, for example a segmentation of the imaging data and/or classification of data points, is sent to the professional in step S5. In paragraph [0034], Middlebrooks teaches classifying every data point in the imaging data. In Fig. 4 and paragraph [0045], Middlebrooks teaches CNN evaluation module is the second artificial intelligence network model; Middlebrooks further teaches outputting data that is correctly classified 44 by the model as illustrated in Fig. 4; Middlebrooks further more teaches the correctly classified 44 is real, and outputting the correctly classified 44.
    PNG
    media_image3.png
    338
    682
    media_image3.png
    Greyscale
.

Claims 10 and 19 are not allowable due the newly applied art and similar reasons as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), and further in view of Rapaka (US 20180315182 A1).
Regarding to claim 1 (Currently Amended), Madani discloses a synthetic time series data generation apparatus ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230) comprising: 
memory storing instructions (Fig. 7; [0075]: one or more processors and one or more memories; Fig. 8; [0090]: main memory; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806); and 
at least one processor to execute the instructions to at least (Fig. 7; [0075]: one or more processors and one or more memories;  [0090]: processing unit 806, main memory 808, and graphics processor 810 are connected to NB/MCH 802; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806): 
generate a synthetic data set including i) multi-channel data and ii) associated annotation using a first artificial intelligence network model ([0004]: an image generator of a generative adversarial network, i.e. GAN, generates medical images approximating actual medical images;  one or more generated medical images are generated by the image generator of the GAN; [0039]: label a small subset of the new data source's data to allow for re-training or adapting of the GAN; to label their medical image data; Fig. 2A; Fig. 2B; [0052]: generated medical image data are generated by a generator G of the GAN mechanism; [0053]: the generator G generates generated images; [0054]: the GAN comprises a generator G 210; [0064]: the GAN 200 may be utilized with any image data sets; [0065]: two datasets of chest X-ray images were used; [0070]: when the semi-supervised GAN of the illustrative embodiments is trained on 100% of Dataset 1 with labels); 
analyze the synthetic data set with respect to a real data set using a second artificial intelligence network model ([0052]:  the discriminator D separates generated from real medical images, and further separates real disease medical images, or abnormal medical images in which an abnormality is present, from real normal medical images; Fig. 2A-2B; [0054]:  the discriminator D 250 is a convolutional neural network that attempts to discriminate the input image data into one of a plurality of classes, e.g., real image normal, real image abnormal, or generated image; [0055]: the discriminator D 250 may classify medical images as either real-normal, real-abnormal, e.g., cardiovascular disease present; [0057]: analyze and determine a classification of the input image data into one of a plurality of classifications); 
when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model ([0038]: re-training of the GAN for the new data source may involve training the GAN on a small set of known labeled medical image data itself; Fig. 2A-2B; [0055]: the discriminator D 250 may classify medical images as fake; the corresponding labels in the output vector 260 may be set to values indicative of the classification; return training data to generator through training logic as illustrated in Fig. 2A; Fig. 9; [0099]: a determination is made as to whether or not the GAN training has converged; if not, the operation returns to step 930 with further training based on additional fake image generation; 
    PNG
    media_image1.png
    472
    562
    media_image1.png
    Greyscale
); and
output the synthetic data set ([0057]: generate an output indicating that the generated, or fake, image is in fact a real image; [0058]: identify the image as being a generated medical image). 
Madani fails to explicitly disclose:
multi-channel one-dimensional time-series;
when the second artificial intelligence network model classifies the synthetic data set as real, output the synthetic data set.
In same field of endeavor, Middlebrooks teaches:
when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model ([0032]: the subset of training data with labels that were misclassified by the model is provided to a generator module; [0033]:  the feedback is used incrementally adjust the decisions functions of the model; the feedback is used only in one or more selected decision functions, again to insure that models are trained using data from known and trusted sources; [0039]: the model is re-trained so that the model becomes trained on both the basic training data and the generated data set; Fig. 4; [0045]: data is correctly classified 44 by the model; data is misclassified 45; the category of misclassified data 45 is fake; 
    PNG
    media_image2.png
    308
    330
    media_image2.png
    Greyscale
 [0047]: the selected misclassified samples 45 are the training data for the discriminator);
when the second artificial intelligence network model classifies the synthetic data set as real, output the synthetic data set ([0005]: projects the input to an output; [0032]: the result of the model calculations, for example a segmentation of the imaging data and/or classification of data points, is sent to the professional in step S5; [0034]: classify every data point in the imaging data; Fig. 4; [0045]: output data that is correctly classified 44 by the model as illustrated in Fig. 4; the correctly classified 44 is real and output the correctly classified 44; 
    PNG
    media_image3.png
    338
    682
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani to include when the second artificial intelligence network model classifies the synthetic data set as fake, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model; when the second artificial intelligence network model classifies the synthetic data set as real, output the synthetic data set as taught by Middlebrooks. The motivation for doing so would have been to classify the imaging data; to classify every data point in the imaging data; to improve accuracy by repeating training a number of times until the model is sufficiently accurate on the basic training set; improve the training of the CNN; as taught by Middlebrooks in Fig. 3 and paragraphs [0029], [0034], [0039], and [0048].
Madani and in view of Middlebrooks fails to explicitly disclose:
multi-channel one-dimensional time-series;
 In same field of endeavor, Rapaka teaches multi-channel one-dimensional time-series ([0028]: the different data used for training the model or application for a given patient may either be acquired at the same time or at different times; past medical information and medical images of the patient are used in combination with the current medical information; use mathematical models of disease progression along with the information at a given time; [0029]: the machine-trained classifier learns to assess the medical scan data; [0031]: blood pressure and heart rate are multi-channel; blood flow, electrophysiology, biomechanics quantities, or others; [0032]: obtain the same type of data from different times; [0072]: risk over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks to include multi-channel one-dimensional time-series as taught by Rapaka. The motivation for doing so would have been to acquire the different data used for training the model or application for a given patient at the same time or at different times; to use mathematical models of disease progression along with the information at a given time; to iteratively improve the training with more data; as taught by Rapaka in paragraphs [0028] and [0061].

Regarding to claim 2 (Original), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, wherein the first artificial intelligence model includes a generator of a generative adversarial network model (Middlebrooks; [0039]: the generator uses a Generative Adversarial Network, i.e. GAN, model.), and wherein the second artificial intelligence model includes a discriminator of the generative adversarial network model (Madani; [0006]: implement a generative adversarial network, i.e. GAN; [0028]: GANs utilize two neural networks referred to as a discriminator and a generator; Fig. 1; [0029]: a generative adversarial network includes discriminator as illustrated in Fig. 1).

Regarding to claim 3 (Original), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, wherein the annotation includes an event associated with the time series data (Madani; [0005]: a first class indicates a medical image representing a normal medical condition, one or more second classes indicate one or more abnormal medical conditions, and a third class indicating a generated medical image; [0024]: label anatomical structures within the medical image, measurements, abnormalities, or the like; identify diseases or abnormalities in the medical images; Fig. 4; [0067]: the sampled generated images capture the global structural elements; 
    PNG
    media_image4.png
    310
    322
    media_image4.png
    Greyscale
).

Regarding to claim 5 (Original), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, wherein the processor is to generate the synthetic data set using one or more latent input vectors for a plurality of times (Middlebrooks; [0046]: the generative network 51 is trained to map from a so-called latent space to a particular data distribution of interest; Fig. 6; [0049]: a Latent Vector input module 61 is added; [0050]: the corresponding latent vectors are determined in step 72).

Regarding to claim 9 (Currently Amended), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, wherein the synthetic data set is classified by the at least one processor using a decision aggregator (Madani;  Fig. 1; [0029]: batches of the generated images and real images are sent to the discriminator; Fig. 2B; [0054]: the discriminator D 250 has determined the input image data to be associated with a fake image; 
    PNG
    media_image5.png
    503
    975
    media_image5.png
    Greyscale
; [0055]: classify medical images as either real-normal, real-abnormal, or fake and the corresponding labels in the output vector 260 may be set to values indicative of the classification, e.g., 0 or 1 associated with corresponding vector slots associated with the different classes; [0057]: determine a classification of the input image data into one of a plurality of classifications; Madani; Fig. 1; [0029]: the discriminator assigns a label 0 for real or a label 1 for fake; [0054]: the discriminator D 250 outputs a vector 260 having values indicating whether the discriminator D 250 has determined the input image data to be associated with a real image normal, real image abnormal, or fake image).

Regarding to claim 10 (Currently Amended), Madani discloses at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230;  Fig. 7; [0075]: one or more processors and one or more memories; Fig. 8; [0090]: main memory; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806): 
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 10.

Regarding to claim 11 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11. 

Regarding to claim 12 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12.

Regarding to claim 14 (Original), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 14. 

Regarding to claim 19 (Currently Amended), Madani discloses a computer-implemented method to generate synthetic time series data and associated annotation ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230), the method comprising: 
using at least one processor (Fig. 7; [0075]: one or more processors and one or more memories; [0090]: processing unit 806, main memory 808, and graphics processor 810 are connected to NB/MCH 802; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806).
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 19. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), Rapaka (US 20180315182 A1), and further in view of Chakravarty (US 20190325597 A1).
Regarding to claim 4 (Original), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 3, wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data.
Madani and in view of Middlebrooks and Rapaka fails to explicitly disclose wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data.
In same field of endeavor, Chakravarty teaches wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data ([0024]: receive a plurality of monocular images forming an image sequence and determining pose vector data for two successive images of the image sequence; generate a reconstructed image based on a depth map received from the GAN; [0028]: each monocular image 102 is captured when the monocular camera is in a unique position or is in a unique pose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Madani and in view of Middlebrooks and Rapaka to include wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data as taught by Chakravarty. The motivation for doing so would have been to improve performance over known depth estimation systems; to capture each monocular image 102 when the monocular camera is in a unique position or is in a unique pose; to improve the outputs of the GAN generator; to improve the GAN generator's 104 generation of depth maps 220 as taught by Chakravarty in paragraphs [0018], [0028], [0030], and [0042].

Regarding to claim 13 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 13 is also used to reject claim 13. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), Rapaka (US 20180315182 A1), and further in view of Kumar (US 10650306 B1).
Regarding to claim 6 (Currently Amended), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, 
Madani and in view of Middlebrooks and Rapaka further discloses multi-channel one-dimensional time-series (Rapaka; [0028]: the different data used for training the model or application for a given patient may either be acquired at the same time or at different times; past medical information and medical images of the patient are used in combination with the current medical information; use mathematical models of disease progression along with the information at a given time; [0029]: the machine-trained classifier learns to assess the medical scan data; [0031]: blood pressure and heart rate are multi-channel; blood flow, electrophysiology, biomechanics quantities, or others; [0032]: obtain the same type of data from different times; [0072]: risk over time).
Madani and in view of Middlebrooks and Rapaka fails to explicitly disclose wherein the one-dimensional time-series synthetic data includes synthetic waveform signal data.
In same field of endeavor, Kumar teaches wherein the one-dimensional time-series synthetic data includes synthetic waveform signal data (col. 4, lines 20-25: computes a waveform that it passes to an acoustic output end 213 that drives the speaker 206; col. 8, lines 10-23: receives the digitized audio input signals and the digitized audio output signal, and outputs an enhanced digitized audio input signal, i.e., a time sampled waveform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks to include wherein the one-dimensional time-series synthetic data includes synthetic waveform signal data as taught by Kumar. The motivation for doing so would have been to improve the prediction accuracy of the action predictor; to compute a waveform that it passes to an acoustic output end 213 that drives the speaker 206 as taught by Kumar in col. 3, lines 5-10 and col. 4, lines 20-25.

Regarding to claim 15 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject 6 is also used to reject claim 15. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), Rapaka (US 20180315182 A1), in view of Kumar (US 10650306 B1), and further in view of Bhorkar (US 20200244969 A1).
Regarding to claim 7 (Original), Madani and in view of Middlebrooks, Rapaka and Kumar discloses the apparatus of claim 6, wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform.
Madani and in view of Middlebrooks, Rapaka and Kumar fails to explicitly disclose wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform.
In same field of endeavor, Bhorkar teaches wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform ([0032]: interpolate the missing data with a small N-frame latency; [0042]: the receiver sidemay interpolate in the latent space to supply the missing frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks, Rapaka and Kumar to include wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform as taught by Bhorkar. The motivation for doing so would have been to improve the quality of reconstructed versions of the video frames; to interpolate the missing data with a small N-frame latency as taught by Bhorkar in paragraphs [0013] and [0032].

Regarding to claim 16 (Original), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), Rapaka (US 20180315182 A1), and further in view of Sharma (US 20150112182 A1).
Regarding to claim 8 (Original), Madani and in view of Middlebrooks and Rapaka discloses the apparatus of claim 1, 
Madani and in view of Middlebrooks and Rapaka fails to explicitly disclose wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model.
In same field of endeavor, Sharma teaches wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model ([0094]: a third deep neural network is trained to detect a full parameter set of the object of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks and Rapaka to include wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model as taught by Sharma. The motivation for doing so would have been to improve efficiency by randomly sampling the dictionary set; to improve computational efficiency; detect a full parameter set of the object of interest by training a third deep neural network as taught by Sharma in paragraphs [0062], [0069], and [0094].

Regarding to claim 17 (Original), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616